OPINION
BY THE COURT:
Submitted on motion, of plaintiff to vacate judgment of January 25, 1933.
This judgment was entered more than five years ago and stands unreversed and unmodified.
The motion is supported by an extended brief most of which is devoted to the proposition that the Court at any time has inherent power to vacate judgment or decrees entered without jurisdiction of the subject matter, and many cases are cited to support the claim. ■
*164The jurisdiction in this case was invoked by the relator. The Court held that she did not produce that quantum of proof which was requisite to the granting of a writ of mandamus. The principle urged in the brief can not be given application under the facts appearing. The basis of the motion to set aside the judgment is that the Court improperly determined the probative effect of certain evidential facts. Granted that this contention is true it can not support the claim either that this Court was without jurisdiction of the subject matter or that the Court was unauthorized to pronounce the judgment rendered. Clearly the infirmity assigned, if existent, could only have been reached by review in error proceedings.
We are of opinion that on the state of the record this motion should be overruled, and it is so ordered.
BARNES, PJ„ HORNBECK & GEIGER, JJ., concur.